UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1909



JONATHAN JEROME BARDELL,

                Debtor - Appellant,

          v.


BRANCH BANKING & TRUST COMPANY,

                Creditor - Appellee.


HELEN M. MORRIS,

                Trustee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:07-cv-00036-JPB; BK-05-06808)


Submitted:   August 7, 2008            Decided:   September 24, 2008


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron C. Amore, James T. Kratovil, KRATOVIL & AMORE, PLLC, Charles
Town, West Virginia, for Appellant. Angela N. Watson, DRAPER &
GOLDBERG, PLLC, Leesburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan Jerome Bardell appeals from the district court’s

order affirming the bankruptcy court’s order determining that he

was unable to cure the arrearage in his mortgage payments when a

foreclosure sale occurred prior to his filing of a petition in

bankruptcy and granting Branch Banking & Trust relief from the

automatic stay to record the foreclosure sale deed.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Bardell v.

Branch Banking & Trust Co., Nos. 3:07-cv-00036-JPB; BK-05-06808

(N.D. W. Va. Aug. 10, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2